Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
30, 2018.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-17-00189-CV


                     IN THE INTEREST OF K.W.F., A CHILD

                      On Appeal from the 25th District Court
                            Colorado County, Texas
                          Trial Court Cause No. 24072


                MEMORANDUM                       OPINION

      This is an appeal from a judgment signed December 14, 2016. On October 10,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.